*DETAILED ACTION*
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s response dated August 10, 2021 is acknowledged. 
Priority
This application is a 371 of PCT/EP2017/075496, filed on 10/06/2017, and claims foreign priority in Federal Republic of Germany, application DE 10 2016 119 102.7, filed on 10/06/2016.
Claim Status
Claims 16-26, 28-33, and 35-37 are pending and examined. Claims 1-15, 27, and 34 were cancelled. Previously withdrawn claim 35 is rejoined. Claim 16 was amended.
Withdrawn Claim Rejections - 35 USC § 103
Rejections of claims 16-21, 23-26, 28-33, 36, and 37 over Quesnel (Molecules, Pages 98-104, Published 2005) are withdrawn because Quesnel teaches a copolymer formed by copolymerization of PLA-PEG(200)-PLA with succinic acid (page 103 first full paragraph). PLA is not included in the list of monomers from which the hydrophobic units are formed. The claimed copolymer is not obvious over Quesnel because it would not have been obvious to the skilled artisan to modify the copolymer of Quesnel by removing PLA from the copolymer. 

Rejections of claims 16-21, 25, 26, 28-33, and 36 over Bray (Macromolecules, published 2010, pages 9426-9433) are withdrawn because the claims were amended to require the ethylene oxide to repeat from 3 to 20 times in the hydrophilic segment. It would not have been obvious to modify Bray by replacing two ethylene oxide segment with a segment having from 3 to 20 ethylene oxide units.  
	Election/Restriction
Claims 16-26, 28-33, 36, and 37 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 35, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on September 16, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record includes Quesnel, Guo, and Bray. The claimed copolymer is not obvious nor anticipated by the cited references for reasons described above. Furthermore, it would not have been obvious to the skilled artisan to modify copolymers of cited references in order to arrive at the claimed copolymer. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 16-26, 28-33, and 35-37 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/ 
Primary Examiner, Art Unit 1617